We have examined the various statutes of limitation relating to actions for the recovery of real estate or any interest therein, and the opinion prepared by the Commission in this case, reversing the judgment of the trial court is correct, and should be approved by the court and adopted.
It is therefore ordered that the opinion be approved and adopted as the opinion of this court, and that all prior opinions be and they are modified in accordance with the conclusions of law expressed in this opinion.